 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacific Transport Lines, Inc.andErnest BrownMarine Cooks and Stewards,AFL-CIOandErnest Brown.CasesNos. 2O-CA-1185 and 20-CB-461. January 18, 1969SUPPLEMENTAL DECISION AND ORDEROn February 10, 1958, the Board issued a Decision and Order in theabove-entitled proceeding 1 finding that Respondent Union violatedSection 8(b) (2) and 8(b) (1) (A) of the Act by causing the dis-charge of Ernest Brown for the nonpayment of dues. The Boardfound that Brown was not given a reasonable time within which totender his dues after the Union revoked an extension of time grantedfor such payment. The Board also found that Respondent Companyviolated Section 8 (a) (3) of the Act by discharging. Brown withknowledge of the Union's peremptory revocation of the extension oftime.Thereafter, on April 3, 1961, the United States Court of Appealsfor the Ninth Circuit denied the Board's petition for enforcement ofitsOrder against both Respondents.' In this connection, the courtrejected the theory upon which the Board predicated its findings.However, the court noted that the Board had specifically found itunnecessary to pass upon an issue as to whether the Union could law-fully effect a discharge of Brown, because included within its demandfor payment were back clues for a period prior to Brown's employmentwith the Respondent Company. For this reason, the court remandedthe case to the Board for such further proceedings as theBoard deemsjustified.The Board has reviewed the entire record in this case in the lightof the court's remand.Under all the circumstances, the Board hasconcluded that further proceedings are not justified.Accordingly,the complaint will be dismissed.[The Board dismissed the complaint.]MEMBER BROWN took no part in the consideration of the above-Sup-plemental Decision and Order.1 119 NLRB 1505.2N.L.R.B.v.Pacific Transpo? t Lines,Inc, and Marine CooksStewards,AFL-CIO,290 F 2d 14.-135 NLRB No. 50.Star Paper Tube,Inc. andUnited Textile Workers of America,AFL-CIO.Case No. 5-CA-1910. January 19, 1962DECISION AND ORDEROn October 30, 1961, Trial Examiner ArthurE. Reyman issued'his- Intermediate Report inthe above-entitled'proceeding,finding135 NLRB No. 45. STAR PAPER TUBE, INC.345that the Respondent had not engaged in the unfair labor- practicesalleged inthe complaint and recommending that the complaint bedismissed in its entirety, as set forth in the Intermediate Report at-tached hereto.Thereafter, the General Counsel filedexceptions tothe Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in this case, including theexceptions and the brief, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEThis is a proceeding under Section10(b) of the National Labor Relations Act,as amended(29 U.S.C. Section 151,etseq.),herein calledthe Act.United TextileWorkers of America, AFL-CIO,herein sometimes called theUnion,having filed an original and an amended charge against Star PaperTube, Inc.,hereinafter sometimescalled theCompany or the Respondent, the General Counselof the National Labor Relations Board,on behalf of theBoard,by theRegionalDirectorfor the FifthRegion,on July3,1961, issueda complainttogether withnotice of hearing,the complaint alleging that Respondent has engaged in and isengaging in unfair labor practices affecting commerce in contravention of Section8(a)(1) and(3) of the Act.The Respondentfiled timelyanswerto the complaint,effectively denying the alleged violationsof the Actas set forth in the complaint.On the issues framed by the complaint and the answer,this case came on to beheard beforeArthur E.Reyman,the duly designated Trial Examiner,atDanville,Virginia,on August 29, the hearing being closedon August 31, 4961.At the hearingeach party was afforded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence pertinent to the issues,and each was affordedopportunity.to argue orally upon the record,to file proposed findings of fact andconclusions,or both,and to file briefs.A brief filedon behalf of the GeneralCounsel has been carefully considered.Uponthe entire record in the case,from my observation of the witness,and aftercareful consideration,Imake the following:FINDINGSOF FACT1.THE BUSINESS OF STAR PAPER TUBE, INC.The Respondent,Star Paper Tube,Inc., is and has been at all times materialherein,a corporation duly organized and existing by virtue of the laws of the Stateof South Carolina, having its principal office and plant at Rock Hill,South Carolina,and other plants at Austell,Georgia, and Blairs,Virginia, where it is engaged in .themanufacture of paper tube products for the textile,paper,and carpet industries:The Company at its plant at Austell,Georgia, manufacturers only spiral tubes, anditsplants at Rock Hill,South Carolina,and Blairs,Virginia,produce both spiraland convolute paper tubes.The Company'smanufacturing facilities were estab-lished in Danville,Virginia, in January 1957,and later,about April 1, 1961, weremoved to newer and larger quarters at a location on Route 29 in Blairs, Virginia.The plant of the Respondent located at Blairs, Virginia, is the only plant involvedin this proceeding.The Respondent,in the course and conduct of its business operations as above de-scribed,during the 12-month period preceding the issuance of ,the complaint herein, arepresentative period, purchased goods, material,equipment,and supplies of -a value 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDin excess of $50,000 for its Blairs, Virginia, plant from points -and places outsidetheCommonwealth of Virginia, and has shipped finished products of a value inexcess of $50,000 from its plant in Blairs, Virginia, direct to points and places out-side the Commonwealth of Virginia.The Respondent is, and has been at all times material herein, engaged in commercewithin the meaning of Section 2(6) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Textile Workers of America, AFL-CIO, is now and has been at all timesmaterial herein, a labor organization within the meaning of Section 2(5)- of the Act.IIITILE UNFAIR LABOR PRACTICES-The complaint in substance sets forth that the Respondent engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) and (3)of the Act in that on May 3, 1961, it terminated the employment of ClarenceGentry, and on May 5, 1961, terminated the employment of Claude L: Bledsoe,William H. Evans, Kenneth Gentry, Norman Gentry, Walter Gillespie, Jesse J. Hyler,and Clyde E. McCormick because of their membership in and activity on behalfof the Union, or because they engaged in concerted activities with other employeesof the Respondent for the purpose of collective bargaining or other mutual aid orprotection.It is asserted in the complaint that the Respondent by such dischargesdid discourage and is discouraging membership in a labor organization by discrimi-nation in regard to hire and tenure of employment or terms or conditions of em-ployment in violation of Section 8(a) (3), and by such acts and conduct did interferewith, restrain, and coerce its employees and is interfering with, restraining, andcoercing its employees in the exercise of rights guaranteed in Section 7 of the Actin violation of Section 8(a)( I) of the Act.Itwas stipulated between the parties at the hearing that Charles L. Roediger, vicepresident,Herman Roediger, manager of the Blairs plant, and Richard Roedigerare supervisors within the meaning of Section 2(11) of the Act.THE INTEREST OF EMPLOYEES IN THE UNIONOn Friday, April 28, 1961, Claude Bledsoe and Norman Gentry sought outHoward Robertson, a union official, and inquired from him concerning the possi-bility that the Union become the representative of the employees in the Blairsplant.On the following day, Saturday, Bledsoe obtained a number of blank cardsfor application for membership in the Union.At the time Bledsoe obtained the blankcards from Robertson, the latter suggested that he could meet with the men whowere interested in the Union at Bledsoe's house on the following Sunday. Sucha meeting was held, although Robertson was not present. The meeting was attendedby Claude Bledsoe, Norman Gentry, Glenn Gentry, Kenneth Gentry, ClarenceGentry, Jesse Hyler, and Bertie Harraway. It appears that Norman Gentry, ClaudeBledsoe, and either Aubrey Matherly or Walter Gillespie, or both, had each signedan application card at the plant on Saturday, April 29.At any rate 12 signed cardswere obtained from employees on April 29 and Sunday, April 30.1Robertson, the International Representative of the Union, furnished the blankapplication cards for membership in the Union to Bledsoe but apparently took nofurther active steps in furtherance of the organization of the employees except tosign the amended charge against the Employer filed herein on June 29, 1961. Itdoes not appear from the record that any representation was made by any otherperson to the Company that a majority of the employees desired union representation.Only two incidents were related by witnesses called by the General Counselwhich could in the slightest degree indicate that the men alleged to have beendischarged because of their union activity were discharged at a time when anyone of the company officials had obtained knowledge of their interest in andactivities looking toward union organization.1During this period, some 17 or 18 employees, including at least 1 truckdriver, were inthe employ of the Company at its Blairs plantThose employees who signed applicationcards for membership In the Union were Aubrey J Matherly, Raymond Scearce, Glenn'Gentry, Bertie R Harraway, Kenneth Gentry, Clyde McCormick, Jesse Hyler, ClarenceGentry,William Evans (whose name was signed to the card by Bledsoe with the per-mission of Evans), Walter Gillespie, Claude Bledsoe, and Norman Gentry.The payrollfor the week ending May 10, 1961, shows 19 names, including the 12 persons who signedapplication cards, herein named, including the name of John M. Bailey, stipulated atthe hearing to be a full-time police officer employed by the city of Danville, who workspart time for the Company. STAR PAPER TUBE, INU.347-.The first of these is related by Glenn Gentry.He was discharged on May 2 forfailure to obey safety rules.His job included cooking glue and while doing so hewas supposed to wear goggles and gloves.2That evening he looked up RichardRoediger at a place called "The C. and E. Grill." where Richard Roediger, hisbrothers, and their wives were at dinner.According to the testimony of GlennGentry:Well, I walked in there, and Richard he was shooting on that shuffleboard.And I asked him what was the reason he fired me; was it on account-of usboys trying to organize a union in there?And he wouldn't talk to me about it.So him and Rody [Herman Roediger] both got mad about it. And Rody saidto the manager, said, "I amt going to put up with this."He said, "I will leaveif you want me to." So the manager said "No, I don't want- you to leave."He told me to get out. So I got out.It clearly appears from the testimony of not only Richard Roediger but of ClarenceAnderson, the manager of the C. ,and E. Grill, J. E. Mustain, a part-time bartender,and Don Watts, a company employee, that Glenn Gentry was plainly inebriatedand approached Richard Roediger not only once but several times and made himselfso generally obnoxious that he was ejected from the restaurant. It is clear, too, thatRichard Roediger refused to discuss anything at all with Gentry except to ask himto sit down and stop annoying him.The second incident on which the General Counsel relies to show companyknowledge of union activity and animus against the Union lies in the report of atelephone conversation reported by Pearl Gentry, the wife of Kenneth, who sailthat she had telephoned Herman Roediger at his home to ask him why Kenneth hadbeen discharged.She said that Herman Roediger repeatedly told her to ask Kennethwhy he was discharged but that finally after she had talked to him for some timehe allegedly said, "Well, if you have to know, they are trying to put a union inthere, and we do not want it."At the time Mrs. Kenneth Gentry made this tele-phone call from a public telephone booth she was accompanied by Lena Gillespie,the wife of Walter Gillespie, who said she stood in the telephone booth with Mrs.Gentry and could overhear what Herman Roediger had to say on the telephone.She corroborated the conversation as related by Mrs. Gentry to the effect thatRoediger repeated several times to Mrs. Gentry to go home and ask Kenneth whyhe had been discharged and that Roediger finally said, "The boys out here weretrying to get a union, and they didn't want one." This testimony regarding mentionof the Union by Roediger in the telephone conversation is unequivocably deniedby him.He said he answered the call at his home while he was at the dinner table;he denied saying anything to Mrs. Gentry concerning the Union; and related thatall he told her was to ask Kenneth the reason given for his being fired and finallybecame irritated and terminated the conversation.Mrs. Herman Roediger. whowas present near the telephone, overheard Mr. Roediger's end of the conversationand corroborated his statement in detail. I attach no credit to the testimony ofeitherMrs. Gentry or Mrs. Gillespie.According to the uncontradicted testimony in the record, the first knowledge thatmanagement had that the men were interested in union organization came on theevening of May 5, the day of the group discharges. The General Counsel says in hisbrief that Glenn Gentry notified Richard Roediger of union activity on May 2.This statement is not supported by the record. Seesupra.William Gentry, officemanager for the Company,3 received a telephone call from Norman Gentry who in-formed him that "he had a union out here at the plant."William Gentry thentelephoned Herman Roediger and repeated the conversation between him and Nor-man Gentry.Herman Roediger then telephoned Charles Roediger, the generalmanager, and repeated to Charles what William Gentry had told him concerningthe statements made by Norman Gentry:He [Norman Gentry] first started out by saying that he wanted Bill to tell himwhy he had lost his job, what was the true reason he lost his job.And hesaid, "Bill, don't you know we have a union out here?"He says, "I am nota union member." He says, "There are two of us, myself and Raymond Ven-,able that don't belong to the union.But this afternoon I'm going to join theunion and try to get my job back."The telephone call from Herman to Charles occurred about 9 or 10 o'clock duringthe evening of May 5.2 Glenn Gentry is not alleged as a discriminatee in this proceedingSNorman,Clarence,Glenn, and Kenneth Gentry are brothers.WilliamGentry, theoffice manager,is not relatedto theothers. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel asserts that, in connection with a finding of a violation ofSection 8(a)(3) of the Act,evenif direct knowledge on the part of the Companycannot be shown, the Board is empowered to draw an inference of knowledge fromthe circumstances of the case.Among the cases cited in support of this statementisWiese Plow Welding Co., Inc.,123 NLRB 616, 617-618, wherein the Board said:The Trial Examiner found that the General Counsel failed to prove that Cald-well's discharge was violative of the Act because the evidence does not establishthat the Respondent had direct knowledge of Caldwell's activities on behalf ofthe Union and his application for membership therein.We disagree with theTrialExaminer that direct knowledge of the employee's concerted or unionactivitiesisa sinequa nonfor finding that he has been discharged because ofsuch activities.On the contrary, there is well-established Board and courtprecedent that such knowledge may be inferred from the record as a whole.The really strong case in support of this thesis is cited by the General Counsel-The Radio Officers' Union of the Commercial Telegraphers Union, AFL (A. H.Bull SteamshipCompany) v. N.L.R.B.,347 U.S. 17.4I turn now to a discussion of the individuals who were discharged in May 1961.Before discussing each case however, it seems appropriate to point out that allexcept two of these men had something to do with the convolute machine .5When the Company moved its operations from Danville to Blairs, it installed inthe new plant one machine called the spiral machine which turned out tubes forwhich paper had been applied in spiral fashion.A new convolute machine, largerthan the onepreviously used, was installed in the new plant, this convolute ma-chine accountingfor 80 to 85 percent of the production of the plant.It is inconnection with the work performed on and around this machine that questionshave been raised concerning the quality and amount of work done by men employedin connectionwith their work on and near that machine.The Discharge of Clarence GentryClarence Gentry first went to work for the Company in Danville in September1958; he quit his job in May 1958 and returned after about a month and a halfabsence; he continued to work until shortly after July 15, 1960, after Richard Roe-diger had been transferred in June or July 1960 from the Austell plant to Blairs.After a short time Clarence Gentry returned to work and continued until he wasterminated on May 3, 1961.During the times of his employment he worked as ahelper on the convolute machine, later as the operator thereon, then as helper, lateras operator, and then again as a helper.He testified that while working on the car-buretor on his automobile, away from the plant and off duty, he suffered a burnedarm and consequently was unable to work for about a weekHis accident wasreported by his brother.On May 3 he returned to the plant to report for work andAmong other cases cited by the General Counsel in brief in support of his statementthat the Board has inferred knowledge from the record as a whole despite the absence ofproof of specific knowledge of the union activities of each individual discriminatee isStarkvilleMills, Inc., and its successor Buck Greek Cotton Mills, Starkville Division,129 NLRB 1474,wherein the Board adopted the Trial Examiner's findings, conclusions,and recommendations as its own.In that case the Trial Examiner in stating the back-ground of the company's general defense, wrote(p. 1478) .In the first half of 1959 the Company lost substantial sums of money In aneffort to restore the business to a profitable basis the Company brought in Superin-tendent Israel on July 1.He promptly dismissed 4 of the Company's 6 supervisors,and in the first 6-week period discharged some 18 employees.The Company con-tends that the discharges here involved were a part of the "general house cleaning"initiated by Superintendent Israel in an effort to weed out inefficient employees andincrease productionSomewhat the same circumstances in connection with the discharges in the instant caseand the defense of the Company are here present, as will be shown below5 According to Herman Roediger, 21 employees were discharged in the year 1961 asfollows, 1 on January 2; 3 on January 3 , 1 on February 17; 1 on April 13; 1 onApril 26; 1 on Anril 28; 1 on May 2; 8 on May 5; 2 on May 23 ; 1 on May 31 ; andand 1 on August 21. During this time 10 employees quit as follows : 1 on February 6;1 on February 8; 1 on April 28; 1 on May 3; 1 on May 26 ; 1 on June 8; 1 on June 29;1on July 28 ; 1 on August 2 ; and 1 on August 18. He accounted for this turnover be-cause of "the inability of the personnel to operate the plant, operate the machines, takecare of themselves, be safetyminded." STAR PAPER TUBE, INC.349was informed by Herman Roediger, the plant manager, that he had been replacedbecause he was "unavailable" for work.He said that on one occasion when he wasoperating the convolute machine a run of dry flap tubes "stuck down" and his twohelpers were fired; at that time he was taken off the machine and assigned to thetying of bundles which he did for about 2 or 3 weeks, and it was on that occasionthat he presented his card (apparently his .timecard) to Richard and told him thathe did not think he ought to go back to tying bundles; and that Herman Roedigersaid if he could not do better than he had been he could not go on running themachine, and therefore he "went home."He said he was sent for, and when hereturned to the plant "Richard said if I wanted to come back in on the first shift, thathe needed me, and it would be all right, that I could come back in to work." Thatiswhen he became a helper and thereafter was again assigned as an operator.The Discharge of Kenneth GentryKenneth Gentry started to work for the Company in November 1958.He wasdischarged on May 5, 1961.His first job was working on the spiral machine, tyingup tubes; after 3 or 4 weeks he was assigned to tying up on the convolute machine.Thereafter he went to work on the spiral machine to learn how to operate it. InMarch 1959 he became a truckdriver and held that job until he was discharged.He was convicted for speeding in June 1960 and again in April 1961.At the trialafter his second offense he said he was informed by the court that he would haveto be convicted of speeding and was informed by the judge that the latter did notknow whether his license would or would not be revoked by the Richmond officeof, I take it, the State Motor Vehicle Bureau.His license was revoked .approximately2 weeks after his discharge.When he informed .the plant manager, Herman Roe-diger, of his second conviction, he asked Roediger whether he wanted him to con-tinue driving; Roediger replied that he did; Gentry asked Roediger if he lost hislicense whether he would lose his job or would work be obtainable for him in theplant; he said that Roediger finally said yes-"He would place me somewhere outthere.He said he would give me something to do." Gentry continued to drive untilMay 5 when he was discharged. On that day, he testified that he returned to theplant early, went into the office to turn in his delivery tickets and papers, and, as hewas about to punch out, was asked by Herman Roediger to go out in the plant andhelp him straighten up and make the rest of the day out there.He said that about3 or 4 o'clock Herman Roediger informed him that he was wanted in the office, thathe walked into the office and Charles Roediger asked him for his courtesy card andkeys to the truck, informed him that he was not a satisfactory employee, told himthat he was going to lose his driver's license, and informed him that he would nolonger be needed.He was paid in full and instructed to leave the premises immedi-ately.Clearly, the reason given by Charles Roediger for the discharge of Gentrywas because he either had lost or was about to lose his driver's license, said to beautomatic under Virginia law for a period of 60 days.According to Gentry,Roediger made him no offer of another job in the plant.6The Discharge of Claude BledsoeClaude Bledsoe started work for the Company in July 1959 as a helper on the con-volute machine and remained at that job for approximately 1 month, when he wastransferred to the slitter machine where he stayed for about 2 weeks, after whichhe was returned to the convolute machine to learn how to operate it.On Febru-ary 22, 1960, he suffered an accident while working on the convolute machinewhich necessitated medical attention and subsequent bone grafting.He returnedto work and was there for approximately 1 week when he was fired for drinking.He was out of work for approximately 1 week when he was asked by HermanRoediger if he cared to return to work.He returned and was put to sweeping floorsand other general work in the plant. It was in September of this year that he wase In a pretrial statement given to a field examiner of the Board, Gentry made thefollowing statement:I would say that I received 25 to 40 complaints from Burlington Industries, 15 or20 different plants I delivered to ; North Carolina Finishing complained 10 to 15times.The complaints dealt with bundles too loose or too light,mixedup sizes, badgluing, and so forth. . . . I would figure that I received on theaverage one com-plaint a week which I reported to Bill Gentry.In general, it appears that these complaints dealt with the way the product was beingmade and put together at the plant as well as the way the productgot out of shape orfell apart before or at the time the customerreceived it. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDreadmitted to the hospital for the bone grafting operation.While in the hospital,he testified,both Richard and Herman Roediger assured him that he would be putback to work when he was able to return,that "We are not going to take the man offwhen you come back, but if there ever is an opening for another man on the machine,you will be one of the first to go back on it."He returned to the factory in October1960 and acted as a machine instructor for about a week and then was transferredto the shipping and receiving department.He was told that the Company had toomany men on the machine so it was decided to place him at the job of loadingtrucks-"seeing that the trucks were loaded, unloading trucks, when the paper camein, and stuff such as that,and keeping the plant as clean as possible."He was putunder the general supervision of William Gentry,the office manager.He testified that on a particular Friday during the last part of April, he was loadingtrucks when William Gentry and he engaged in a discussion concerning Gentry'sorder to him to assist in taking inventory on paper on which orders were to be run.There was some disagreement between the two men, apparently,as to whether or notBledsoe should continue the work he was doing or leave it and assist Gentry in thetaking of inventory.The inventory job having been completed,Bledsoe wasassigned to assist on the convolute machine until 4 o'clock at which time he was givenpermission to punch out, Gentry saying that the job he was working on could befinished on Monday.Bledsoe asked William Gentry w'nat time he should report onthe following Monday to which Gentry replied,". . .call me over the weekend andI will let you know." In a telephone conversation on Saturday,the following day,Gentry accused Bledsoe of having "really messed me up" and told him why; toldBledsoe to report at 8 o'clock on Monday; on Monday Gentrytold Bledsoe he hadorders to fire him Ito which Bledsoe replied he would like to talk to Herman Roediger;he talked to Roediger and was told to return at 1 o'clock in the afternoon; he didreturn and Roediger reportedly said that it was just a misunderstanding"between meand Bill" and for Bledsoe to go on back to work, whereupon Bledsoe said he hadlostmost of the day, was nervous, and would like to take the rest of the day off.Bledsoe returned to work on the following Tuesday.On Friday, while he was on theloading platform,he was called into the office.According to him, Herman andCharles Roediger were there and Charles Roediger said:"Claude, we just don't need you here anymore."He said, "your work is unsatis-factory."He said, "we are just not going to have it anymore."He said,"when I hand you your two checks,"he said,"I want you to leave these premisesimmediately and do not let me catch you on them again."Which I did, sir.Charles Roediger testified,in connection with the discharge of Bledsoe,that he toldBledsoe:.that his work was not satisfactory; that we have had several complaintshere in just the past week about his performance.So, therefore,Iwas lettinghim go. I was discharging him.Q. (By Mr. ABATO.)Well, now, since he had been brought back,why wasit that you were discharginghim?A. At this time I hadn'tmade a decision to change the personnel in the opera-tion on the convolute machine nor to get our trucking straightened out better.This was prior to that.But when we sat down and went over these men andthiswas brought to my attention that this man was not dependable,that hewasn't doing the job, that he wasn't reporting as he should have, that he wasn'tgetting those trucks out on schedule,I said,"Ifwe're going to straighten thisoperation out, we have to replace him also."So we did.The Discharge of Norman GentryNorman Gentry began work for the Company in early 1958 and worked untilMay 5, 1961, when he was discharged.His first job was as a helper on the convolutemachine?He worked as a helper for 6 to 8 months and then became a convoluteoperator working at that job for over a year when he was taken off the operatingof that machine and put on the second shift as leadman and to train other operators.He worked on the second shift(4 p.m. until 12 midnight)until the plant was movedto Blairs, when he was put on as the convolute operator on the third shift(12 mid-7 In ordinary course the convolute machine crew consisted of the operator and twohelpers. STAR PAPER TUBE, INC.351night until 8 a.m.).Norman Gentry testified that he did at times work on thespiralmachine and also on the slitter 8He testified that there is a great deal of maintenance work to be done on thenew convolute machine, principally because when it was brought into the Blairsplant it was an old machine in bad shape and in need of repair; that it "stayeddown nearly all the time," was hard to run, and if the operator did not know toomuch about the mechanical part of it, it was hard to run because it was worn out.Except for one incident when he was chided for the running of bad work on theconvolute machine (he was the operator at the time), which he claimed was withthe approval of Richard Roediger, he claimed that he had been complimented onhiswork many times and that he had the highest production record of any of theoperators at either the Blairs or Rock Hill plants of the Company.He related thecircumstances of his discharge as followsQ. (By Mr. ABATO.) You said you worked until May 5, 1961.What hap-pened on May 5th?A.Well, I got off-I finished the third shift that morning at 8 o'clock andwent home and went to bed. And some time after 12 that evening Pearl Gentrycame up to my house and told me that Charley Roediger wanted to see me at theplant.So I went down there, and he called me in the office, handed me mycheck and told me he didn't need me no more, that I wasn't a good employee,and that I was trying to stir up trouble in the plant I asked him what I haddone and wanted him to explain why he was firing me. He wouldn't give me noanswer.He said he wished that I would leave the premises immediately.Charles Roediger testified in connection with the discharge of Norman Gentry, asfollows:Ihad Norman brought into the office.And I said, "Norman, due to yourbad run last night, and from the tubes that we showed you this morning, youknow exactly what we're talking about, that we're having to let you go I amtrying to straighten this organization out, and we feel like in keeping with thepolicy of what I am trying to do that we will have to let you go also."The Discharge of Clyde McCormickClyde McCormick began workat Star PaperTube Companyas a machine helperon the convolute machinein July 1960and, except for absencesdue to the death ofhis father and the illnessof his wife and motherin the monthof February 1961,workedsteadily during that time.He testifiedthat eachtime when hewas to beabsent fromwork he notified the Company andnothing ever was said to him con-cerning these absences.On May 5, having worked the thirdshift(12 midnightto 8 a.m.), he was sentby RichardRoediger to the officewherehe metCharles Roediger.He testified thatRoediger informed him that hissalary checks were written up, that his work wasunsatisfactory,and "I'm going tolet yougo."He saidthat only about 3 weeksbefore his discharge,whilehe was at work on thesecond shift, he was complimentedby RichardRoediger who informedhim that hewas doing a good job.On cross-examination,he denied that he wasever told by any representativeof managementthat his production was off or thathe ever had receiveda reprimand in connectionwith his work.The Discharge of"Walter GillespieWalter Gillespie first was employed by the Company during the first part ofAugust 1960, and continued at work until he was discharged on May 5, 1961.Heworked first on the convolute machine as a tieup man for from 2 to 3 months, then-became a helper on that machine and occasionally did cleanup work as a helper inthe plant,or at times on weekendsdid maintenance work on the machine. Eventuallyhe became an operator on the convolute machine.He worked on that machine fromthe latter part of November as an operator on different shifts.He testified that 3or 4 days or perhaps a week before the day of his discharge, he was taken off thethird shift and put on the second shift by Richard Roediger,who at that time remarked3According to Norman Gentry, and it'seemsto be the fact, the smaller convolutemachine previously used at the Danville plant was replaced by the large convolute ma-chine in the new plant at Blairs where there were also two spiral machines, a slitter, anda balerHe said that on the new larger spiral machine at Blairs, three to four menworked on it-"an operator and two or three helpers or maybe an operator and anapprentice operator and two helpers " 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the man on the second shift was not performing satisfactory work.He saidfurther that this one man replaced by him was one Cassell, who remained at workafter Gillespie was discharged; that he had not been during the time of his employ-ment criticized for any trouble which occurred in the operation of the convolutemachine.He related that 2 days before he was discharged they had some troublewith the machine and that Richard, Herman, and Charles Roediger witnessed thedifficulty in the running of a small order of tubes, and that at that time after anattempt was made to adjust the machine, Richard Roediger instructed him ". . . justto cut the machine off and fixed them up the best I could, glue the flaps down inside,and try to ship them out."He testified that on May 5, the day of his discharge, hereported to work on the second shift, that during a coffee or smoke break he was-asked to report to the office, that he did report, and according to him:When I got in there, Herman was sitting to the right of Charlie and Charliewas sitting behind the desk.He opened the drawer there and got two paychecks out and handed them to me and told me that I wasn't a satisfactoryworker and I didn't meet his standards, their standards, and he was letting mego, and he would like for me to leave the premises immediately .9Gillespie testified that Norman Gentry, he, and Richard Roediger at one time en-tered into a short discussion concerning unionization of another plant and Richardat that time remarked that "You couldn't fire a man-that there was some kind oflaw-I don't know exactly what kind he said, but it wouldn't allow you to fire aman on account of the union. But they could always find something to fire himfor."He also said that Richard Roediger had told him about a week before he wasfired that he need not worry about losing his job.The Discharge of William EvansWilliam Evans started to work for the Company during October 1959, and con-tinued at work until the day of his discharge, May 5, 1961.He at first tied tubes onthe spiral machine and the convolute machine, continuing at this work for about ayear after which he became a helper on the convolute machine.About a month or 6weeks before his discharge, he said, he was made an operator on the convolutemachine, working on the first shift.According to Evans, on May 5 he was instructedto report to Charles Roediger in his office, that he carried his toolbox up to the doorof the office, went on in, that Charles Roediger handed him a check and ". . . toldme he didn't need me no more " He said that Charles Roediger told him to get offthe premises and stay off.Evans, as did Gillespie and other witnesses, testified thatthe convolute machine broke down occasionally; that he had not received repri-mands from management during the course of his work and that upon an occasionor two he had been told that he was doing good work.The Discharge of Jesse HylerJesse Hyler began work for the Company during July 1959as a tieupboy on theconvolute machine, subsequently for 6 or 8 months thereafter was employed as amachine helper, and worked either on the first or old convolute machine or the newconvolute machine at Blairs until his discharge on May 5, 1961.After becoming an operator on the convolute machine he apparentlyran into somedisagreement with Richard Roediger concerning how he worked; he requestedRoediger to take him off the machine; after a second request hewas taken off asoperator and went on the third shift with Clarence Gentry.Sometimeduring 1960 hewas discharged as a helper on the convolutemachine.His testimony in part is thus:Well, it was Aubrey Templeton and Latman Pearce was on the machine. I washelping.The machine had been running bad.They had a bad roll of papertrying to run it. I stood there with the machine like the helper was supposed todo until I was told to leave. I was told to go in the glue room and make upsome glue. I went in there. In the meantime the machine broke. I thinkthe tube hung on it.One of them went in and called Mr. Herman Roedigerfrom C. E.'s Grill out there.He came down and asked him where was hishelper at when this happened.He said, "I had him in there making glue."He said, "Well, he is fired."When Icome out hesaid, "don'ttalk to me.You're6Gillespie testified that on one occasion, when he was working with Clarence Gentry ona job for North Carolina Finishing Company, some of the tubes being run were improperlytied, that they were called into the office by Herman Roediger and at that time Clarencewas taken off the machine.He said no apparent blame was attached to him for thatoccurrence. STAR PAPER TUBE, INC.353fired."He said, "Go on out the plant right now." I went out. I borrowed aboy's pick-up truck and went home on it.We lived about a block apart. .The next day Mr. Roediger said, "Jesse, I am sorry. It is my fault. I am sorry."He said, "how many hours did you work?" He said, "I'm going to pay you foreight."He said, "come on back to work.Do you want to?"His further testimony is that he went back to work on the following day as a machinehelper and worked until May 5, 1961, when he was fired, according to him, underthe following circumstances:I was on the second shift.I went in. I went on back to the back end of thebuilding.We have got a place marked off where you smoke back there. Hermancame back and told me that I was supposed to go in the office. I went in theoffice.And he came over there in the chair nand sat down like this, over here.Charlie was behind the desk.He said, "Here is your money, Jesse."He said,"We don't need you no more, you're an unsatisfactory worker." I said, "Is thatall?"He said, "That is all."According to Hyler, Roediger asked him to leavethe premises immediately and not to come back.Other Factors To Be Considered Jointly in Connection Withthe Discharges of May 2 and 5, 1961As will have been noted from comment made above, each one of the alleged dis-criminatees had indicated their interest in becoming members of the Union and werein varying degrees active in support of union organization. It has been noted thatthere is no real evidence that representatives of the Company in responsible positionswere aware of union activity.The testimony developed during the course of the hearing showed that employees,including each one of the eight alleged discriminatees, received varying rates of payduring the respective terms of the employment of each.There were very few jobclassifications as such to be considered in connection with rates of pay; it appears tothe Trial Examiner that at least until the move of the Company from Danville toBlairs in connection with the plant under discussion and its employees, that rates ofpay were more or less on a personal or individual basis.From the testimony ofCharles Roediger, to be discussed below, it appears that the Company did, in aneffort to formalize its wage structure, assign certain rates of pay within ranges for thefew job classifications involved in the operation of the Blairs plant.These jobclassifications briefly were machine operator, machine helper, maintenance, truck-driving, and miscellaneous labor. I cannot find within the record evidence that anyparticular individual employee was demoted in the sense of having his pay ratelowered because of his interest in or activity on behalf of the Union. I find, rather,that rates of pay were from time to time adjusted according to the work done by anyparticular individual employee, such adjustments being made within a rather flexiblewage rate schedule.Another major factor mentioned from time to time during the course of the hearingwas the ability or the desire of a particular employee to perform the job to which hewas assigned.Shift changes were made from time to time, job assignments werechanged either at the express order of the employer or at the request of an employee,and generally the operation (which involved the services of a comparatively few (18to 20 employees)) were not necessarily arbitrary or capricious on the part of theemployer, so far as the record herein discloses.It has been pointed out by the General Counsel, with emphasis, that the dischargesinvolved herein, where alleged discrimination occurred, were made without the Re-spondent Company having arranged for replacements in the jobs from which menwere discharged.After the discharges in May 1961, for a period of time and beforereplacements were made, the employer reduced its operation from three shifts to two,and utilized the assistance of some supervisory help to maintain production on thetwo shifts.It has been testified, and I find no reason to decide to the contrary, that the Com-pany ran into serious problems in connection with production both as to quality andquantity, after the move from Danville to Blairs.1010Although the GeneralCounsel has criticizedthe failure of the Respondent to producecomparativeIndividualproductionrecords in supportof the Respondent's contention thatthe workof certain individuals at Blairs did not comparefavorably with productionrecords ofemployees at RockHill orAustell. I cannot find any lack of cooperation onthe part of the Respondentin connectionwith the furnishing of any such records whichcouldhavebeenbut werenot requestedby the General Counsel.634449-62-vol. 135-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Defenses Against Alleged Discrimination and Reasons for theDischarge of the Alleged DiscriminateesCharles Roediger is vice president, treasurer, and general manager of the threeplants of Star Paper Tube, Inc., at Danville, Rock Hill, and Austell.He is ingeneral overall charge o1 each of these plants.In his testimony, he described the initial survey made by his Company concern-ing the opening of operations in Danville, Virginia,and the resultant decision toopen a Danville plant.This was done in January 1958, and from the outset thatplant showed a profitable return in business; it appeared that the initial survey forprospective production for sales in that area had been on the conservative side,and that there was more potential in the area than was at first thought would bethere.He testified that the Danville plant showed a reasonable return of profit onan excellent product by the middle of January 1958 and that the plant continuedto improve and show profit until about the middle of 1960. In the middle of thatyear, he testified, the Company's profits began to drop, customer complaints in-creased, and the quality of the company product was off, so that it was decidedabout that time that the comparatively small size of their plant was handicappingsales and production. It, therefore, was decided to build a larger plant with betterfacilities and room for expansion of the operation.Following this policy decision,the plant at Blairs was acquired and operations there began about April 1, 1961.According to the testimony of Charles Roediger and Herman Roediger, during theperiod mid-1960 up to April 1961, intensive effort was made to improve the Com-pany's situation,moves which included the shifting of crews, the discharging ofpersonnel,a better training program,meetings and individual talks to employees,pay increases, the installation of a bonus system, and a general pay increase.In the words of Charles Roediger:And after we had moved into our new operation, the conditions continued to bethe same.And then we knew that our decision at one time for a larger plant,better facilities, was not our main reason for the trouble we had been having allthrough 1960, the last half of 1960. . . The plant, I believe, in April of1960 showed a tremendous drop in profits, more than ever before; that is whenaction was really taken.We tried a lot of things.We tried the shifting of crews, changing of thepersonnel in the operation,more or less a better training program o1 explain-ing to these men exactly what it is we required, showing what was wrong withour product.We tried to get as many customers samples as we could tobring back in there and show them what our competitors were putting out, andwhat we were putting out compared to what our competitors were doing, as towhy we were losing business; that our machines were not producing like theyshould.Our product was not up to par any longer.We tried to take stepsto overcome these conditions. .At that time [late April 1961] since we had such a tremendous drop overthe previous months in 1961, I just came to the conclusion that we had tomake changes in personnel; that we had tried improved working conditions;we had tried raises, we had tried building the morale of our employees throughpats on the back and telling them they were doing a better job.We triedan incentive plan in the plant to get them to produce better.We triednumerous things to overcome the conditions that happened .to us.None ofthose things worked out whatsoever. I was determined at that time that wewere going to have to make some changes in personnel on this one large con-volute machine which was running and had been running 80 to 85 percent ofour total sales of the Danville operation. I decided that changes would haveto be made in that machine.Also the fact that our transportation and ware-housing was not like it should have been.Our trucks weren't getting to thecustomers on time due ,to the fact that we were having trouble in the loading ofthese trucks.*******We tried shifting the personnel on that unit [convolute machine]-tryingto get better working crews that would handle that machine more effi-ciently. . . .We had meetings between management and supervision with my-,selfgoing over the inefficiencies of the operation, as to what we thought waswrong.They were instructed, in turn, to inform these employees of their badruns, the low production, the waste figures.And I think-in fact, I am quitecertain that these boys knew themselves exactly what was going on out thereas to why they weren',t producing correctly and efficiently in the operation. STAR PAPER TUBE, INC.355They didn't seem to care too much about the organization there in the Com-pany.That is, some of the employees. . . a lot of things were going on.The machine was not producing as it should have produced due to the fact thatthey weren't watching it like they should watch it.They weren't running itlike it should be run.They weren't capable of making small changeovers,matters of adjustments in the machine.Thismachine is a semi-automaticmachine and not an automatic machine in the sense that we do have to havepersonnel to operate it. It is not something that runs itself.It is somethingthat if a roll of paper runs one way or another, the paper might be off caliber,the glue might not be just right.Adjustments continuously have to be madein that tube to keep that tube up to standards.Well I had-as I say, I had tried practically everything that I knew to try inthe book to overcome these conditions.And the only thing that I had not triedwas culling some of these boys out that were not doing their job completelyall at one time and trying ito replace them with fellows that could learn, thatwould take an interest in the organization, and that we thought we could traintomake top notch operators so that we could continue to stay in business.Our business was in jeopardy at this time. . . . We were having customer com-plaints.We have one account up in this area which very large and very im-portant to our operation.We were having troubles with them on products notgoing out and not meeting deliveries on schedules.Charles Roediger went on to relate that after his arrival at Blairs on May 3, 1961,after lengthy meetings with management including the plant manager, the super-visor, and the office manager, and in going over the records of each man and adiscussion in connection with each case, he decided that in view that most of the pro-duction depended on the large convolute machine, changes would have to be made.On the basis of the total review of conditions in the factory,the performance ofindividuals and consideration of all of the other factors above mentioned, CharlesRoediger took the responsibility for the discharge of the men he considered were nothelpful to the operation of the convolute machine, to the delivery operation by truck,and to the warehouse situation.Charles Roediger,on the basis of the informationfurnished to him by the plant manager, the plant superintendent and supervisor, theofficemanager,and from his own observation,determined the persons to be dis-charged.His testimony, contained in the transcript of the hearing herein, refersto each of these men and the reasons supporting his decision to discharge each ofthem.After listening to the testimony of each of the eight men discharged and thetestimony of Charles,Herman, and Richard Roediger,and upon review of therecord,I am not convinced that the discharges of the eight men named in the com-plaint were because they were engaged in union activity. I believe that the GeneralCounsel has failed to sustain the burden of proof in that connection here and con-sider, on the preponderance of the evidence, that each one of these men was dis-charged for cause.Certain graphs showing comparative profit and losses on sales at the Danvilleand Rock Hill plants during the critical periods considered herein, support thetestimony of Charles Roediger that the Blairs factory, operation was not a profitableone from the Company's point of view.the General Counsel argues that the exhibits in the form of graphs show a slowbut steady improvement in the profit-and-loss picture at the Blairs plant, after removalfrom Danville, through April 1961;also show that'during that period profits fell atthe Danville plant,but also fell at the Rock Hill plant:and that when improvementin the condition began at- Rock Hill it also began to' Danville.He says that thiswould indicate that factors other than the alleged poor work at the Blairs plantcaused the problem of the drop in profits. I do not accept the logic in back of thisargument.I reject it simply because the facts in connection with the performanceof the individual employees involved at the Blairs plant indicate a failure on thepart of these employees properly to perform their work, and that the excuses givenby them,including the poor condition of the convolute machine and errors inoperation,are not convincing in regard to whether or not they were paying properattention to their jobs.On the part of the General Counsel it is said that a careful examination of theexhibits submitted by the Respondent do not support the assertion of the Respond.,ent that the situation at the Danville plant deteriorated after April 1, 1961,to suchan extent "that the drastic and sudden discharge of seven employees on one daywas necessary"; but rather these exhibits and other evidence in the record indicatethat there had been a bad period at the Danville plant commencing in mid-year 1960caused by factors other than a sudden deterioration in the performance of the 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees at the Blairs plant; and that in fact the situation was improving at thetime of the "precipitate" discharge of seven employees on 1 day. It seems to methat it was well within the judgmentof managementto decide, rightly or wrongly,that the proper remedy was the discharge of these employees and then the ultimatereplacement of them by other employees capable of proper performance.The fact that Charles Roediger, the chief executive of the Company, appeared atBlairs only 3 or 4 days before the discharges were made, to me is of no significancein the face of the testimony, uncontradicted, of management representatives thathe was in overall charge of the operations of the Company at its three plants, andwas in constant communication, by telephone and otherwise, with management atthe Blairs plant.In regard to company knowledge of union activity of its employees, the GeneralCounsel in brief points out that many factors have entered into the drawing of aninferenceof knowledge to support findings that a discharge was in violation ofSection 8(a)(3) of the Act.He includes in his listing such factors as a smallnumber of employees at a company plant; the discharge of an employee simul-taneously with the discharge of known union adherents; the timing of the dischargesimmediately after the advent of a union or after the commencement of unionactivities, in such a situation where an employee had been employed longer thanany other operator in his particular section of a plant and had received no complaintsabout his work and had received pay increases; implausibility of defenses set up byan employer; the retention of persons not shown to be union members and the ter-mination of persons who were union members; abrupt discharge without prior warn-ing; false reasons given to employees at the time of their discharge or a refusal togive an explanationor reasonfor discharge, a background of activity by an employerin violation of Section 8(a)(1); and finally, the disproportionate member of unionadherents discharged in relation to the total number of employees. I find myselfunable to apply any of these several criteria to the case under consideration.Certainly the representative of the Union here showed no special interest in pur-suing the organization of the employees, nor does it appear that his name ever washeard by a responsible member of management until the charge of unfair laborpractices was filed.Each one of the employees, alleged discriminatees, who testifiedherein specifically denied having had their union activities mentioned to them byany member of management.I find that Clarence Gentry, Kenneth Gentry, Claude Bledsoe, Norman Gentry,ClydeMcCormick,Walter Gillespie,William Evans, and Jesse Hyler each wasdischarged for proper cause within the proper discretion of management and notbecause of their activities on behalf of, or their membership in, or concerted activitieson behalf of the Union.The General Counsel contends that proft-and-lossstatements for April 1961, nothaving been produced by the Respondent, would be the only documentary evidenceto support the testimony of Charles Roediger in particular concerning the financialcondition of the Company in April 1961.He relies onBorg-Warner Controls,Borg-Warner Corporation,128 NLRB 1035;Concord Supplies & Equipment Corp.,110 NLRB 1863, 1873;WhitinMachine Works,100 NLRB 279, and cases citedtherein.The profit-and-loss statementsreferred to by the General Counsel couldhave been made available to him through subpena process, and I can find no reasonto discovera presumptionto arise because the Respondent did not voluntarilyproduce such records.No question was raised at hearing with respect to theaccuracyof financial condition reflectedby the exhibits introduced in graph form,commented upon extensively by the General Counsel in his brief.I find thatthe Respondentherein, Star Paper Tube, Inc., has not been shown bythe preponderance of the evidence herein tohave engaged in unfairlabor practiceswithin themeaning of Section 9(a)(1) and(3) of the Act, as alleged in thecomplaint.CONCLUSIONS OF LAW1.The Respondent, Star Paper Tube, Inc., is now, and has been at all times mate-rial hereto, an employer engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.United Textile Workers of America, AFL-CIO, is a labor organization withinthe definition of Section 2(5) of the Act.3.TheRespondent has not engaged in nor is it engagingin unfair labor practicesaffecting commerce within themeaning ofSection 8(a) (1) and (3) and Section 2(6)and (7) of the Act,as alleged inthe complaint.4.The complaint should be dismissedin itsentirety.[Recommendationsomitted from publication.]